UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the fiscal year ended: December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 001-33710 CLEAN DIESEL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 06-1393453 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Suite 1100, 10 Middle Street Bridgeport, CT06604 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 416-5290 Securities registered pursuant to Section12(b): Title of each class Name of each exchange on which registered Common Stock, $0.01 par value The NASDAQ Stock Market LLC Securities registered pursuant to Section12(g): None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yeso No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x The aggregate market value of the voting stock held by non-affiliates of the registrant based on the last sale price as of June 30, 2009 was $13,592,292. As of April 28, 2010, the outstanding number of shares of the registrant’s common stock, par value $0.01 per share, was 8,213,988. Documents incorporated by reference: None. CLEAN DIESEL TECHNOLOGIES, INC. Amendment No. 1 to Annual Report on Form10-K For the Fiscal Year Ended December 31, 2009 Table of Contents PART III Directors, Executive Officers and Corporate Governance 4 Executive Compensation 8 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Certain Relationships and Related Transactions, and Director Independence 18 Principal Accounting Fees and Services 20 PART IV Exhibits and Financial Statement Schedules 21 SIGNATURES 22 2 EXPLANATORY NOTE We are filing this Amendment No. 1 to Annual Report on Form 10-K/A (this “Amendment”) to amend our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, as filed with the Securities and Exchange Commission (the “SEC”) on March 25, 2010 (the “10-K”).The purpose of this Amendment is to include in Part III the information that was to be incorporated by reference from the Proxy Statement for our 2010 Annual Meeting of Stockholders, as well as to amend the exhibit table to add additional exhibits.This Amendment hereby amends the cover page, Part III, Items 10 through 14, and Part IV, Item 15 of the 10-K.In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new certifications by our principal executive officer and principal financial officer are filed as exhibits to this Amendment. No attempt has been made in this Amendment to modify or update the other disclosures presented in the 10-K.This Amendment does not reflect events occurring after the filing of the original 10-K (i.e., those events occurring after March 25, 2010) or modify or update those disclosures that may be affected by subsequent events.Accordingly, this Amendment should be read in conjunction with the 10-K and our other filings with the SEC. In this report, “Clean Diesel,” “we,” “us,” and “our” refer to Clean Diesel Technologies, Inc. and its consolidated subsidiaries. 3 Part III Item 10.Directors, Executive Officers and Corporate Governance Directors and Executive Officers The following includes a brief biography of each member of our Board of Directors and our executive officers, including their ages as of April 28, 2010.Each biography of each member of our Board of Directors includes information regarding the specific experience, qualifications, attributes or skills that led the Compensation and Nominating Committee and our Board of Directors to determine that the applicable director should serve as a member of our Board of Directors as of the date of this report.The term of office of each director is until the 2010 annual meeting or until a successor is duly elected or, if before then, a director resigns, retires or is removed by the stockholders. Michael L. Asmussen, 39, has been President, Chief Executive Officer and a director of Clean Diesel since February 2009.He joined Clean Diesel in September 2008 as Vice President, Sales.In 2007, Mr. Asmussen was Vice President, Sales and Marketing of Mirror Controls International, a mirror actuator manufacturer.From 2002 to 2007, Mr. Asmussen held a variety of managerial positions at Eaton Corporation, a diversified power management company.From 2000 to 2002, he was Customer Manager, North America for The Ford Motor Company.Mr. Asmussen holds BS and MBA degrees.When Mr. Asmussen was appointed as our Chief Executive Officer in 2009, our Board of Directors determined that it was important that our Chief Executive Officer also be a director of the Company and appointed Mr. Asmussen to the Board at that time.Mr. Asmussen brings to the Board significant managerial experience. John A. de Havilland, 72, has been a director of Clean Diesel since its inception in 1994.Mr. de Havilland was a director of J. Henry Schroder Wagg & Co. Ltd., a merchant bank, from 1972 until his retirement in 1989.Mr. de Havilland was one of the Company’s original founders.He brings to the board his financial expertise from his former banking experience as well as his investor relation skills that he has gained throughout his history with the Company and his relationships with stockholders over the years. Derek R. Gray, 76, has been a director of Clean Diesel since 1998.Mr. Gray has been managing director of SG Associates Limited, a United Kingdom fiscal advisory firm, since 1971 and a director of Velcro Industries N.V., a manufacturing company, since 1974.Mr. Gray has extensive financial expertise and is a knowledgeable advisor.His extensive knowledge and experience in international business and tax matters make him a valued advisor to the Board. Charles W. Grinnell, 73, has been Vice President, General Counsel, Corporate Secretary and a director of Clean Diesel since its inception.He has been a director of Fuel Tech, Inc., an emissions control company, since 1987 and Vice President, General Counsel and Corporate Secretary of that company from 1987 until his retirement in February 2009.Mr. Grinnell holds JD and LLM (Tax) degrees.Mr. Grinnell has broad experience in commercial law, licensing, corporate law, and corporate governance.Mr. Grinnell has been involved with the Company since its inception and has extensive knowledge of the Company and its history.Mr. Grinnell’s legal experience and longstanding history with the Company make him a trusted advisor to the Board. David F. Merrion, 73, has been a director of Clean Diesel since June 2006.He is the principal of David F. Merrion LLC, a consulting practice.Mr. Merrion is a retired Executive Vice President - Engineering of Detroit Diesel Corporation, his employer from 1988 to 1999.He has been a director of Hy-Drive Technologies, Ltd., a hydrogen technology company, since 2007.He has been a Director and Chairman of Greenvision Technology, LLC, an intellectual property holding company, since 2000.Mr. Merrion was Chairman of the Clean Diesel Technical Advisory Board from 2005 until its termination in January 2009.Mr. Merrion has extensive experience in the diesel manufacturing business and his technical expertise is directly applicable to Clean Diesel’s business and enhances the composition of the Board. 4 Mungo Park, 54, has been Chairman and a director of Clean Diesel since September 2009.Mr. Park is the Chairman of Innovator Capital Limited, a financial services company of London, England.Innovator Capital has significant experience in advising “Greentech” companies on financial matters.Mr. Park was elected to the Board of Directors and appointed as Chairman of the Board at the suggestion of several significant stockholders of the Company to assist the Company in focusing on strategic objectives and creating value for stockholders. Dr. Daniel K. Skelton, 36, has been Vice President, Global Sales since February 2009.He was previously Vice President, International since August 2008; Commercial Director, Europe since September 2006 and Business Development Manager, International since January 2005.From 2000 to 2004 Dr. Skelton was a Manager at Mitsui & Co. Ltd., an international diversified company, with responsibilities for developing emission control technology.Dr. Skelton holds a PhD degree in metallurgy. Dr. Bernhard Steiner, 61, left the Company as an officer and director in February 2009.He was Chief Executive Officer of Clean Diesel since September 2004 and President since January 2006.Dr. Steiner held Executive Director positions from 2003 until 2008 at both Wayfinder Systems AB of Sweden, a navigation and location software development company, and OWR AG, a leading nuclear, biological and chemical protection solutions company.From 1999 until 2003, Dr. Steiner was General Manager of the Software Group of Motorola, Inc., an electronics company. Timothy Rogers, 48, has been Executive Vice President of International Operations since 2006; had been Vice President, International of Clean Diesel from 2004; and had been a consultant to Clean Diesel from 2003.From 2002 to September 2003, he was Director of Sales and Marketing of ADAS Consulting, Ltd. and from 1993 to 2002, was a director of Adastra, a wholly owned-subsidiary of Associated Octel Company, Ltd., a U.K.-based multinational petrochemical company. Ann B. Ruple, 58, was Vice President, Treasurer and Chief Financial Officer of Clean Diesel from December 2006 until April 19, 2010.Previously she had been Director, Financial Reporting, Planning and Analysis of NCT Group, Inc., her employer since 1998.Ms. Ruple is a Certified Public Accountant and holds an MBA Degree. John B. Wynne, 48, was appointed by our Board of Directors as Vice President, Treasurer and Interim Chief Financial Officer of Clean Diesel to be effective on April 23, 2010.Mr. Wynne has been a partner of Tatum, LLC since 2005. Tatum is an executive services firm and is furnishing to Clean Diesel the services of Mr. Wynne as Interim Chief Financial Officer. During his association with Tatum, Mr. Wynne, who is a certified public accountant, served as Chief Financial Officer of Arbinet Corporation, a telecommunications company, from 2006 to 2009 and as Interim Chief Financial Officer of North American Airlines, Inc. from 2005 to 2006. Prior to his association with Tatum, Mr. Wynne held Chief Financial Officer positions with The Promptcare Companies, Inc, a health services company; Allied International Healthcare, Inc.; and Wassall USA, Inc., a conglomerate. There are no family relationships among any of the directors or executive officers.Other than the recommendation of the Compensation and Nominating Committee of the Board, there are no understandings or arrangements with any persons regarding the nomination or election of any of the above persons.Please also see the text in Item 13 below under the caption “Agreements with Related Persons.” Committees of the Board The standing Committees of the Board are an Audit Committee and a Compensation and Nominating Committee.Messrs. de Havilland and Gray are the members of the Audit Committee.Messrs. de Havilland and Merrion are the members of the Compensation and Nominating Committee.Mr. Gray is Chairman of the Audit Committee.Mr. de Havilland is Chairman of the Compensation and Nominating Committee.The Charters of the Audit Committee and the Compensation and Nominating Committees are available for viewing on our web site . We have adopted a code of Ethics and Business Conduct (the “Code”) that applies to all employees, officers and Directors, including the Chief Executive Officer and Chief Financial Officer.A copy of the code is available free of charge on written or telephone request to the secretary of the Company at the address or telephone number of the Company set out in the Company’s annual report to stockholders.The Code may also be viewed on our website under “Investor Relations” as follows: http://www.cdti.com. 5 The Audit Committee The Audit Committee is responsible for review of audits, financial reporting and compliance, and accounting and internal controls policy.For audit services, the Audit Committee is responsible for the engagement and compensation of independent auditors, oversight of their activities and evaluation of their independence.The Audit Committee has instituted procedures for receiving reports of improper record keeping, accounting or disclosure.The Board has also constituted the Audit Committee as a Qualified Legal Compliance Committee in accordance with Securities and Exchange Commission regulations. In the opinion of the Board, each of the voting members of the Audit Committee has both business experience and an understanding of generally accepted accounting principles and financial statements enabling them to effectively discharge their responsibilities as members of that Committee.Moreover, the Board has determined that Mr. Gray is a financial expert within the meaning of Securities and Exchange Commission regulations.In making this determination the Board considered Mr. Gray’s formal training, and long experience in accounting and auditing and his former service for many years as the Chairman of the Audit Committee of another reporting company under the Securities Exchange Act. On September 15, 2009, we received a Nasdaq Staff Deficiency Letter indicating that we fail to comply with Nasdaq Listing Rule 5605(c)(4)(A) because we do not have at least three Audit Committee members and Listing Rule 5605(b)(1) because its Board does not have a majority of independent directors. These deficiencies occurred on August 28, 2009 when Mr. John J. McCloy II, who had been an Audit Committee member, resigned as a director leaving the Audit Committee with two members and the Board with three independent directors and three non-independent directors.We have a cure period to regain compliance which shall be until the earlier of the date of the next annual meeting of stockholders or August 28, 2010.Our Board has determined to recruit an appropriate new director to cure the deficiencies mentioned above. Compensation and Nominating Committee The Compensation and Nominating Committee is responsible for establishing executive compensation and administering Clean Diesel’s Incentive Compensation Plan and also identifies director nominees for election to fill vacancies on our Board.Nominees are approved by the Board on recommendation of the Committee. In evaluating nominees, the Committee particularly seeks candidates of high ethical character with significant business experience at the senior management level who have the time and energy to attend to Board responsibilities.Candidates should also satisfy such other particular requirements that the Committee may consider important to our business at the time.When a vacancy occurs on the Board, the Committee will consider nominees from all sources, including stockholders, nominees recommended by other parties, and candidates known to the Directors or our management.The Committee may, if appropriate, make use of a search firm and pay a fee for services in identifying candidates.The best candidate from all evaluated will be recommended to the Board to consider for nomination. Stockholders who wish to recommend candidates for consideration as nominees should on or before January 1 in each year furnish in writing detailed biographical information concerning the candidate to the Committee addressed to the Corporate Secretary of Clean Diesel at the address set out on the Notice of Meeting.No material changes have been made to the procedures by which security holders may recommend nominees to our Board of Directors. Compensation and Nominating Committee Diversity Policy The Compensation and Nominating Committee does not have a diversity policy. When evaluating nominees, however, the Committee considers a candidate’s background, experience, education, skills and individual qualities that could contribute to heterogeneity and perspective in Board deliberations. 6 Corporate Governance Meetings During 2009, there were eleven meetings of our Board, five meetings of the Audit Committee and five meetings of the Compensation and Nominating Committee.The Independent Directors met in executive session of the Board without the presence of Management or employee Directors on three occasions, the members of the Audit Committee met in executive session on three occasions, and the Compensation and Nominating Committee did not meet in executive session in 2009.The policy of the Board is to hold at least two executive sessions of the Board annually and executive sessions of committees when needed.Each Director attended during 2009 at least 75% of Board and Committee meetings of which he was a member.Clean Diesel does not have a formal policy relating to director attendance at annual meetings. Code of Business Ethics and Conduct On the recommendation of the Audit Committee, the Board has adopted a Code of Business Ethics and Conduct applicable to all of our officers and which is available for viewing on the Clean Diesel web site .Changes to or waivers of the requirements of the Code will be posted to the web site and reflected in appropriate Securities and Exchange Commission filings. Risk Oversight The Board of Directors exercises ultimate risk oversight responsibility for Clean Diesel directly and through its committees. The direct role for the Board is to assist management in identifying risk, to evaluate management’s performance in managing risk, and, when appropriate, to request information and data to assist in that process. The Board believes that its leadership structure of a separate Chairman and Chief Executive Officer enhances the Board’s assessment of risk. The Audit Committee assesses financial risk, and reviews and approves all related party transactions and potential conflicts of interest. The Compensation and Nominating Committee oversees risks relating to the Company’s compensation policies and practices. Each Committee reports its activities and recommendations to the Board, including assessment of risk, when appropriate. Board Leadership Structure The Clean Diesel Board is led by a Chairman who is a non-executive director selected by the full Board on nomination of the Compensation and Nominating Committee. Except for a brief interim period in 2002 and 2003, the positions of Chairman and Chief Executive Officer have not been held by the same person since the inception of the Company. The Board believes that the Chairman is responsible for Board leadership and the Chief Executive Officer is responsible for leading the management, employees and operations of the Company and that these are two distinct and separate responsibilities. The Board believes this leadership structure is efficient and promotes good corporate governance. However, the Board continues to evaluate its leadership structure and may change it, if, in the opinion of the Board, a change is required by the needs of the Company’s business and operations. Section 16(a) Beneficial Ownership Reporting Compliance Based on filings with the Securities and Exchange Commission, we believe that all our officers and directors were in compliance with 2009 filing requirements relating to beneficial ownership reports under Section 16(a) of the Securities Exchange Act of 1934, except that the following filing, relating to a single event or transaction, was delayed:for Mr. Park a Form 3 due September 7 was filed November 2. 7 Item 11.Executive Compensation SUMMARY COMPENSATION TABLE The table below sets forth information for the year indicated with respect to compensation earned by our Chief Executive Officer and our two most highly compensated executive officers other than our Chief Executive Officer who were serving as executive officers as of December 31, 2009, as well as our former President and Chief Executive Officer who resigned in February 2009.We refer to these individuals in this report as the Named Executive Officers. Name and Principal Position Year Salary ($) Bonus ($) (1) Stock Awards Option Awards ($) (3) Non-Equity Incentive Plan Compensation ($) (4) All Other Compensation ($) (5) Total (a) (b) (c) (d) (e) (f) (g) (i) (j) MichaelL.Asmussen(6) $ $
